DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the feature, “a payment method that corresponds to a userID”. 
U.S. Patent Appl. Pub. No. 2007/0156436 (incorporated by reference, hereinafter ‘436) describes that “…the management server 180 has the capability of storing codes that are from a variety of different mobile devices.  Thus, codes that are associated with a smart card having an RFID can be stored, as can be codes stored from an RFID sticker, as well as codes that are associated with a smart card that communicates using a slide reader, Bluetooth, or an NFC channel, for example. As such, the management server 180 can store user personal and credit and transactional information and history, including a code associated with the user, for a variety of different mobile devices, thereby allowing a system which can scale.” Paragraph 0042. 
U.S. Patent Appl. Pub. No. 2009/0124234 (hereinafter ‘234) describes that “…when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services.  FIG. 3 illustrates one implementation of 
In addition, paragraph 0020 of ‘234 explains that “ [a]s a convenience to users, a user can opt-in and have only the security codes (CVV, etc.) associated to each of their payment methods locally stores on the client. In one implementation, management tools are provided to add/delete/edit these security codes. In one implementation, the security codes are encrypted (Key Management of encryption key performed by a server) and then only stored in the client on the mobile communication device. In one implementation, security codes are not stored in any form on the server. The encryption key and security codes can be kept separately to prevent fraudulent usage.”
From the above paragraphs, it appears the defined “code(s)” is/are associated with one or more payment method, while the userID (and password/pin) is associated with the mobile application (non-browser based application). Accordingly, the recited “userID” is associated with the mobile application (non-browser based application), in contrast to the “userID” being associated with a payment method. 
Appropriate correction is required. 


Claim 8 recites in part, “wherein the user authentication is performed by the mobile device.” 
U.S. Patent Appl. Pub. No. 2009/0124234 (incorporated by reference, hereinafter ‘234) describes that “…when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services…a method 300 for authenticating a user. User input is received (through a mobile communication device) logging into the mobile application service (step 302).  In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials (e.g., mobile phone number, 1-time activation code, Wallet PIN, etc.).  A session key is generated (step 304).  In one implementation, the session key is a unique server-generated session key that is valid only for the duration of a given session.  In one implementation, the session key is used to ensure the server can identify the client and ensure that the client has been previously authenticated.  Upon a successful login, the server will transfer credentials, service access and privileges (step 306), which are locally cached on the mobile communication device.  The service access and privileges control the behavior of the client…” Paragraph 0016. 
In addition, paragraph 0019 of ‘234 describes that “[f]or payments (mobile commerce ticket purchase, etc.), in one implementation a user can prevent either fraudulent purchases or accidental purchases by forcing a PIN prompt when a purchase 
From the above paragraphs, authentication to access and initiate a transaction is performed at the remote management server. The authentication performed at the mobile device is performed after a transaction has been initiated and based on payment method limit. Authentication is not required at the mobile device if the payment method limit condition is satisfied. 
Accordingly, user authentication to initiate and/or perform a transaction is performed at the remote management server. User authentication at the mobile device is after a transaction has been initiated and triggered based on a payment method limit. In addition, user authentication at the mobile device is not required when the payment method limit rule is satisfied. 
Appropriate correction is required. 
Claim 23 recites similar limitation as set forth claim in 8, and therefore is objected to based on the same rationale.  


U.S. Patent Appl. Pub. No. 2007/0156436 (incorporated by reference, hereinafter ‘436) describes that “…the management server 180 has the capability of storing codes that are from a variety of different mobile devices.  Thus, codes that are associated with a smart card having an RFID can be stored, as can be codes stored from an RFID sticker, as well as codes that are associated with a smart card that communicates using a slide reader, Bluetooth, or an NFC channel, for example. As such, the management server 180 can store user personal and credit and transactional information and history, including a code associated with the user, for a variety of different mobile devices, thereby allowing a system which can scale.” Paragraph 0042. 
U.S. Patent Appl. Pub. No. 2009/0124234 (hereinafter ‘’234) describes that “…when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services.  FIG. 3 illustrates one implementation of a method 300 for authenticating a user.  User input is received (through a mobile communication device) logging into the mobile application service (step 302).  In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials (e.g., mobile phone number, 1-time activation code, Wallet PIN, etc.)… In one implementation, the session key is used to ensure the server can identify the client and ensure that the client has been previously authenticated.  Upon a successful login, the server will transfer credentials, service access and privileges (step 
From the above paragraphs, it appears the defined “code(s)” is/are associated with a plurality of mobile devices, while the userID (and password/pin) is associated with the mobile application (non-browser based application). Accordingly, the recited “userID” is associated with the mobile application (non-browser based application), in contrast to the “userID” being associated with a plurality of mobile devices. 
Appropriate correction is required. 
Claim 26 recites similar limitation as set forth claim in 11, and therefore is objected to based on the same rationale.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites in part, “wherein at least some of the non-browser based application is stored in the mobile device memory during execution of the non-browser based application…” 

From the above paragraph, it appears the mobile device memory comprises a bulk storage wherein the non-browser based application is stored in a mobile device. In addition, the mobile device memory comprises a cache wherein some portion of the non-browser based application may be temporarily stored during execution of the non-browser based application instead of retrieving the program code(s) from bulk storage. 
It is unclear, in claim 43, what part/feature the recited “mobile device memory” refers to. In other words, the claim is unclear as to what the recited “mobile device memory” refers to. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention. Appropriate correction is required. 
Claim 30 recites similar limitation as set forth claim in 15, and therefore is rejected based on the same rationale.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15, 18, 19 and 24-26 of U.S. Patent No. 10,699,259 (hereinafter ‘259). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and claims 1-5, 15, 18, 19 and 24-26 of ‘259 disclose method and apparatus for processing, at a transaction server, a transaction using a non-browser based application executing on a mobile device. 

U.S. Patent Appl. No. 17/367,350
U.S. Patent No. 10,699,259
1. A method for processing a transaction, comprising: 

receiving, at a transaction server, a payment method that corresponds to a userID from a remote management server, 

wherein prior to receiving the payment method that corresponds to the userID 

maintains the payment method; 

transmits a list of products to a non-browser based application, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on a mobile device, wherein the graphical user interface includes a graphical icon, the mobile device including a mobile device display, a mobile device processor, a mobile device wireless radio transceiver configured to support voice and data interactions through a first wireless communication channel, and a mobile device wireless fidelity (Wi-Fi) transceiver, 



receives a transaction purchase request from a user from the non- browser-based application, wherein the non-browser based application receives the transaction purchase request via the mobile device display of the mobile device, 

receives information related to the userID and the information related to a password; 



processing, at the transaction server, the transaction using the payment method that corresponds to the userID; and 

transmitting, from the transaction server, a transaction verification to the remote management server, wherein the transaction verification indicates that the transaction has processed and further wherein after receiving the transaction verification, the remote management server downloads the one or more products to the mobile device and transmits a digital artifact to the mobile device. 


maintaining a non-browser based application in a mobile device memory included in a mobile device, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface which includes a graphical icon 

receiving, at the non-browser based application generated screen, a list of products from a remote management server for display using the non-browser based application; 

receiving, at the non-browser based application generated screen, an identification of one or more products selected from the list of products from non-browser based application generated screen, wherein the non-browser based application generated screen receives the identification of the one or more products selected from the list of products through user input via the mobile device display; 

sending, from the non-browser based application generated screen, the identification of one or more products to the remote management server; 

receiving a transaction purchase request from the non-browser based application generated screen, wherein the non-browser based application generated screen receives the transaction purchase 

sending, from the non-browser based application generated screen, the transaction purchase request to the remote management server; 

receiving user input login information including an identification code associated with the user from the non-browser based application generated screen, wherein the non-browser based application receives the user input login information through user input via the mobile device display; 

sending, from the non-browser based application generated screen, the user input login information to the remote management server; and 



receiving, at the mobile device, the one or more products from the remote management server. 

5. The method of claim 1, further wherein after the transaction has processed, a digital artifact is sent to the non-browser .


Claims 1, 3, 4, 12-14, 16-19 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9-14, 16-19, 25, 26, 32 and 35 of U.S. Patent No. 10,825,007 (hereinafter ‘007). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and claims 1-3, 6, 9-14, 16-19, 25, 26, 32 and 35 of ‘007 discloses a method, apparatus and computer program product for processing, at a transaction server, a transaction originating from a non-browser based application executing on a mobile device. 

U.S. Patent Appl. No. 17/367,350
U.S. Patent No. 10, 825,007
1. A method for processing a transaction, comprising: 

receiving, at a transaction server, a payment method that corresponds to a userID from a remote management server, 

wherein prior to receiving the payment method that corresponds to the userID 

maintains the payment method; 

transmits a list of products to a non-browser based application, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on a mobile device, wherein the graphical user interface includes a graphical icon, the mobile device including a mobile device display, a mobile device processor, a mobile device wireless radio transceiver configured to support voice and data interactions through a first wireless communication channel, and a mobile device wireless fidelity (Wi-Fi) transceiver, 



receives a transaction purchase request from a user from the non- browser-based application, wherein the non-browser based application receives the transaction purchase request via the mobile device display of the mobile device, 

receives information related to the userID and the information related to a password; 



processing, at the transaction server, the transaction using the payment method that corresponds to the userID; and 

transmitting, from the transaction server, a transaction verification to the remote management server, wherein the transaction verification indicates that the transaction has processed and further wherein after receiving the transaction verification, the remote management server downloads the one or more products to the mobile device and transmits a digital artifact to the mobile device. 


receiving, at a transaction server, a payment method that corresponds to an identification code associated with a user from a remote management server, wherein 



sends a list of products to a non-browser based application generated screen generated by a non-browser based application with a graphical user interface that is downloaded and installed on a mobile device for display with a mobile device display of the mobile device, wherein the non-browser based application only generates a non-browser based application generated screen, the non-browser based application generated screen corresponding to a specific screen or area of the non-browser based application, the mobile device including the mobile device display, a mobile device processor, a mobile device wireless radio transceiver configured to 

receives, at the non-browser based application generated screen, an identification of one or more products selected from the list of products from the non-browser based application generated screen, wherein the non-browser based application generated screen receives the identification of the one or more products selected from the list of products through user input via the mobile device display; 

receives a transaction purchase request from a user from the non-browser based application generated screen, wherein the non-browser based application generated screen receives the transaction purchase request via the mobile device display of the mobile device 

receives user input login information including an identification code associated with the user from the non-browser based application generated screen, wherein the non-browser based application generated screen stored on the mobile device receives the user input login information via a mobile device display of the mobile device; 

upon receipt of the user input login information, authenticating, at the remote management server, the user associated with the user input login information; and 

transmits the payment method that corresponds to the identification code associated with the user to the transaction server; 



sending, from the transaction server, a transaction verification to the remote management server, wherein the transaction verification indicates that the transaction has processed and further wherein after receiving the transaction verification, the  remote management server downloads the one or more products to the mobile device. 

18. The method of claim 1, further wherein after the transaction has processed, the remote management server sends a digital artifact to the mobile device.


Claims 7-10, 15, 20-26 and 30 are rejected based on their dependence, directly or indirectly, from claims 1 or 16. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application Nos. 15/076,578 and 14/253,648 (now U.S. Patent Nos. 10,699,259 and 10,825,007), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-30 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
None of the prior art, single or in combination, teaches a non-browser based application operating on a mobile device for processing a transaction between the mobile device and a remote management server. The non-browser based application receives product selection and user login information for transmission to the remote management server. The remote management server authenticates the user and processes the transaction via a transaction server using a payment method, as recited in claims 1 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.